Citation Nr: 0711708	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-25 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
chest infection manifested by boils and sebaceous cysts.

2.  Entitlement to service connection for residuals of 
fracture of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

At the hearing before the undersigned in July 2006, the 
record was held open for the submission of additional 
evidence.  None has been received.


FINDINGS OF FACT

1.  The veteran does not have residuals of a chest infection.

2.  On July 21, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal concerning the 
claim for service connection for residuals of fracture of the 
right ankle is requested.


CONCLUSIONS OF LAW

1.  Residuals of a chest infection were not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning the claim for service connection for 
residuals of fracture of the right ankle have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  At the hearing 
in July 2006, the appellant withdrew the appeal concerning 
the claim for service connection for residuals of fracture of 
the right ankle.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
that issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal concerning that issue and 
it is dismissed.

Service Connection for Residuals of a Chest Infection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection for a chest infection, the veteran must meet three 
requirements: (1) the existence of a current disability 
manifested by a chest infection; (2) the chest infection was 
incurred during active military service; and (3) a 
relationship exists between the current disability manifested 
by a chest infection and the inservice chest infection. See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a determination 
of service connection requires a finding of the existence of 
a current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  If any of those requirements is not met, service 
connection is not permitted.  As discussed below, since the 
veteran cannot meet the first requirement, his claim is 
properly denied.

The veteran contends that he had a chest infection in service 
that was manifested by boils and sebaceous cysts.  The record 
reflects that the veteran gave a history of boils on his 
service pre-induction examination dated in September 1962.  
The contemporaneous pre-induction physical examination 
reported the veteran's skin as normal.  Service medical 
records indicate that the veteran sought treatment on one 
occasion for a sebaceous cyst which was noted as "a little 
sore".  Separation examination dated in 1966 reveals a 
history of boils which was explained as "had a episode about 
a year ago, no s. (no sequelae), LOD (line of duty): Yes".

The claims file contains no medical evidence of treatment for 
a current chest infection or related skin symptomatology of 
boils and/or sebaceous cysts.  This lack of showing of a 
present disability was conceded by the veteran at his July 
2006 hearing where he specifically stated that he did not 
have a current chest infection manifested by boils and/or 
sebaceous cysts.

The Board has considered statements made by the veteran 
during the course of his appeal and during his July 2006 
hearing.  The veteran testified at his hearing that he was 
treated for boils and sebaceous cysts after service around 
1967 or 1968.  He stated that his condition resolved until 
1997 when he underwent an unrelated triple-bypass surgery.  
The veteran testified that the wiring used to secure his 
chest after surgery caused boils and cysts on his chest.  As 
mentioned above, the veteran testified that he had no current 
chest infection manifested by boils and/or sebaceous cysts.  
However, the veteran apparently feels service connection is 
warranted because he believes that boils and a sebaceous cyst 
treated in service is related to an occurrence of boils after 
service which, in his opinion, will occur again.  The veteran 
is competent to report what he experienced in the past, but 
he has not demonstrated that he currently has the disability 
for which service connection is being sought.

Regardless of the symptoms a veteran has experienced in the 
past, a veteran cannot qualify for service connection without 
a medical finding of a current disability. Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).

In sum, although the record tends to support a finding that 
the veteran had inservice boils and a sebaceous cyst in 
service, the claim ultimately fails because the clinical 
evidence fails to document a current disability manifested by 
a chest infection.  38 C.F.R. § 3.303; Degmetich v. Brown, 
supra.  Therefore, service connection must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO's January 2002 letter describing the 
evidence needed to support the veteran's claim for service 
connection was timely mailed before the June 2002 rating 
decision.  It identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing his claim.  See Quartuccio.  

The Board notes that the veteran was not provided with the 
specific elements of notice required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  Since 
the Board has concluded above that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service medical records have been associated in the claim's 
file.  Further, he was given thirty more days following his 
July 2006 hearing to submit additional evidence in support of 
his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a chest infection is denied.

The appeal concerning the claim for service connection for 
residuals of fracture of the right ankle is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


